
	
		I
		111th CONGRESS
		2d Session
		H. R. 5210
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Markey of
			 Massachusetts (for himself and Mr. Moran
			 of Virginia) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act regarding an
		  endocrine disruptor screening program.
	
	
		1.Short titleThis Act may be cited as the
			 Endocrine Disruptor Screening
			 Enhancement Act of 2010.
		2.Endocrine
			 disruptor screening programSection 1457 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–17) is amended to read as follows:
			
				1457.Endocrine disruptor screening program(a)Testing of
				substances
						(1)In generalIn
				carrying out the screening program under section 408(p) of the Federal Food,
				Drug, and Cosmetic Act, the Administrator shall provide for the testing of
				substances described in paragraph (2) in addition to the substances described
				in section 408(p)(3) of such Act.
						(2)Covered substancesA
				substance is subject to testing pursuant to paragraph (1) if—
							(A)the substance may be found in sources
				of drinking water; and
							(B)the Administrator determines that a
				substantial population may be exposed to such substance.
							(3)Substances already subject to
				testingNotwithstanding paragraph (2), a substance is not subject
				to testing pursuant to paragraph (1) if—
							(A)the substance is already subject to
				evaluation determined by the Administrator to be equivalent to testing pursuant
				to paragraph (1); or
							(B)the Administrator has already
				determined the effect of the substance on the endocrine system.
							(4)Substances derived from degradation
				or metabolism of another substanceIf a substance subject to
				testing pursuant to paragraph (1) (in this paragraph referred to as the
				covered substance) is derived from the degradation or metabolism
				of another substance, or is used in or generated by the manufacture of another
				substance, the Administrator shall provide for such testing of the covered
				substance by the importer or manufacturer of the other substance.
						(b)Identification
				and testing of endocrine disrupting substances that may be in drinking
				water
						(1)IdentificationNot
				later than 1 year after the date of the enactment of the
				Endocrine Disruptor Screening Enhancement Act
				of 2010, after opportunity for comment, the Administrator shall
				publish—
							(A)a list of no fewer
				than 100 substances for testing pursuant to subsection (a)(1) (in accordance
				with the schedule specified in paragraph (3)); and
							(B)a plan for the identification of additional
				substances for testing pursuant to subsection (a)(1), and a schedule for
				issuing test orders for all such additional substances by not later than 10
				years after the date of the enactment of the Endocrine Disruptor Screening Enhancement Act of
				2010, with the goal of testing, at a minimum and consistent with
				subsection (a), all substances that have been placed on the Drinking Water
				Preliminary Contaminant Candidate List published pursuant to section
				1412(b)(1)(B)(i).
							In
				publishing the plan and schedule required by subparagraph (B), the
				Administrator shall obtain advice and direction from the Science Advisory
				Board.(2)Prioritization;
				considerationsIn selecting substances for listing under
				paragraph (1)(A) or identification pursuant to the plan under paragraph (1)(B),
				the Administrator—
							(A)shall prioritize
				the selection of substances that pose the greatest public health concern,
				taking into consideration (among other factors of public health concern) the
				effect of such substances on subgroups that comprise a meaningful portion of
				the general population (such as infants, children, pregnant women, the elderly,
				individuals with a history of serious illness, and other subpopulations) that
				are identifiable as being at greater risk of adverse health effects due to
				exposure to substances in drinking water; and
							(B)shall take into
				consideration—
								(i)available
				information on the extent of potential public exposures to the substances
				through drinking water; and
								(ii)the Drinking
				Water Preliminary Contaminant Candidate List published pursuant to section
				1412(b)(1)(B)(i).
								(3)ScheduleAfter
				publication of the list under paragraph (1)(A), the Administrator shall issue
				test orders for—
							(A)at least 25
				substances on the list by the end of each year during the 4-year period
				following the date of the enactment of the Endocrine Disruptor Screening Enhancement Act of
				2010; and
							(B)all substances on
				the list by the end of such 4-year period.
							(c)Testing protocol
				process
						(1)In
				generalNot later than 2 years after the date of the enactment of
				the Endocrine Disruptor Screening Enhancement
				Act of 2010, the Administrator shall, after opportunity for
				comment, and after obtaining advice and direction from the Science Advisory
				Board, publish guidance on developing and updating protocols for testing of
				possible endocrine disruptors. The guidance shall specify—
							(A)the manner in
				which the Administrator will evaluate and, where necessary, revise such
				protocols;
							(B)the manner in
				which the Administrator will determine when testing of substances will be
				required; and
							(C)the procedures by which other
				scientifically relevant information can be used in lieu of some or all of the
				information that otherwise would be collected pursuant to testing under section
				408(p) of the Federal Food, Drug, and Cosmetic Act.
							(2)Minimum
				contentsThe procedures
				specified pursuant to paragraph (1)(C) shall ensure that the Administrator may
				use information that is prepared or provided by any person (including a
				registrant, manufacturer, or importer of a substance for which testing is
				required, and any other entity) and shall apply equally with respect to any
				such person.
						(3)AmendmentsThe
				Administrator may, after opportunity for comment, and after obtaining advice
				and direction from the Science Advisory Board, amend any guidance published
				pursuant to this subsection.
						(d)Revision of
				testing protocolsNot later
				than 2 years after the date of the enactment of the
				Endocrine Disruptor Screening Enhancement Act
				of 2010, the Administrator shall, after opportunity for comment,
				determine whether sufficient scientific information has been developed to
				warrant updating the screening protocols developed under section 408(p) of the
				Federal Food, Drug, and Cosmetic Act. Not later than 5 years after the date of
				the enactment of the Endocrine Disruptor
				Screening Enhancement Act of 2010 and every 3 years thereafter,
				the Administrator shall determine, consistent with the guidance published under
				subsection (c), whether to revise screening protocols under such section based
				on significant improvements in the sensitivity, accuracy, reliability,
				reproducibility, or efficiency of such protocols. Whenever the Administrator
				revises such a protocol, the Administrator shall also determine, after
				obtaining advice and direction from the Science Advisory Board or the advisory
				panel referred to in section 25(d) of the Federal Insecticide, Fungicide, and
				Rodenticide Act, as appropriate, whether any substance that has already been
				subjected to testing should be tested using the revised protocol.
					(e)Acceleration of
				testing for certain substances
						(1)In
				generalIf the Administrator determines that—
							(A)a substance is
				known to be found in sources of drinking water,
							(B)a substantial
				population is known to be exposed to the substance, and
							(C)the substance is
				either suspected to be an endocrine disruptor or has a structural similarity to
				a substance known to be an endocrine disruptor,
							the
				Administrator shall determine whether to require the completion of testing for
				such substance on an accelerated schedule, to enable the Administrator to
				determine the effect of such substance on the endocrine system and ensure the
				protection of public health.(2)Scientifically
				relevant informationThe Administrator shall make any
				determination under paragraph (1) using scientifically relevant information. In
				carrying out the preceding sentence, the Administrator may rely on any
				available scientifically relevant information, prepared or provided by any
				person.
						(3)GuidanceNot
				later than 1 year after the date of the enactment of the
				Endocrine Disruptor Screening Enhancement Act
				of 2010, the Administrator shall, after opportunity for comment,
				publish guidance on how the Administrator will make determinations under
				paragraph (1).
						(f)Results of
				testing
						(1)Publication of
				data evaluation recordsNot later than 6 months after receipt of
				testing results for a substance, the Administrator shall prepare and,
				consistent with subsection (g), publish data evaluation records for such
				results in a publicly searchable database.
						(2)Administrative
				actionNot later than 6 months after receipt of testing results
				for a substance, the Administrator shall—
							(A)determine whether to take action related to
				the substance under section 1412(b) or 1445, or other appropriate statutory
				authority; and
							(B)consistent with
				subsection (g), publish such determination in a publicly searchable
				database.
							(3)Structured
				evaluation frameworkTo
				assess the overall weight of the evidence and relevance to humans and wildlife
				of results of testing, the Administrator shall develop and use a structured
				evaluative framework consisting of science-based criteria, consistent with the
				protection of public health and the environment, for systematically evaluating
				endocrine mode of action and for determining data relevance, quality, and
				reliability.
						(g)Public
				databaseBeginning not later than 180 days after the date of the
				enactment of the Endocrine Disruptor
				Screening Enhancement Act of 2010 and consistent with section 552
				of title 5, United States Code, the Administrator shall publish, in electronic
				format, a publicly searchable database that contains information regarding the
				testing program. Not later than 30 days after the date on which the information
				becomes available, the Administrator shall ensure that, at a minimum, the
				database—
						(1)identifies the
				substances selected for testing under the program; and
						(2)includes the
				documents and information pertaining to the status of testing activities for
				each such substance, including test orders, deadlines for submission, the
				Environmental Protection Agency’s data evaluation records, the Administrator’s
				determination on whether regulatory action will be taken under subsection (f),
				and the summary of chemical test results.
						(h)Petition for
				inclusion of a substance in the program
						(1)In
				generalAny person may submit a petition the Administrator
				to—
							(A)add a substance
				to the list under subsection (b)(1)(A) or identify a substance pursuant to the
				plan under subsection (b)(1)(B); or
							(B)issue a test order
				requiring that a substance be tested on an accelerated basis in accordance with
				subsection (e).
							(2)Specification of
				factsAny petition under
				paragraph (1) shall specify the facts that are claimed to establish that an
				action described in subparagraph (A) or (B) of paragraph (1) is
				warranted.
						(3)Administrative
				actionNot later than 90 days after the filing of a petition
				described under paragraph (1), the Administrator shall determine whether the
				petition has established that an action described in subparagraph (A) or (B) of
				paragraph (1) is warranted and shall grant or deny the petition. If the
				Administrator grants such petition, the Administrator shall promptly add the
				substance to the list under subsection (b)(1)(A), identify the substance
				pursuant to the plan under subsection (b)(1)(B), or issue an order requiring
				testing on an accelerated basis in accordance with subsection (e), as
				applicable. If the Administrator denies the petition, the Administrator shall
				publish the reasons for such denial in the Federal Register.
						(i)Coordination
				with other Federal agenciesAfter the Administrator—
						(1)requires testing
				of a substance, or
						(2)based in whole or in part on the results of
				testing, takes action related to a substance under section 1412(b) or 1445 or
				other appropriate statutory authority,
						the
				Administrator shall give notice of such testing or action to Federal agencies
				which are authorized by other provisions of law to regulate the substance or
				products, materials, medications, processes, or practices that use the
				substance.(j)Reporting
				requirementNot later than 1 year after the date of the enactment
				of the Endocrine Disruptor Screening
				Enhancement Act of 2010 and every 3 years thereafter, the
				Administrator shall provide a report to the Committee on Energy and Commerce of
				the House of Representatives and the Committee on Environment and Public Works
				of the Senate that describes—
						(1)progress made in
				identifying, testing, and regulating endocrine disruptors as well as plans for
				future activities;
						(2)any change in
				screening or testing methodology and evaluation or criteria for evaluating
				scientifically relevant information; and
						(3)actions taken to
				ensure communication and sharing of scientific information with other Federal
				agencies and the public; and
						(4)any deviations from the plan or schedule
				published under subsection (b)(1)(B) as well as the reasons therefor.
						(k)Testing
				consortia, compensation, and compliance
						(1)In
				generalAny person required by the Administrator to conduct
				testing of an endocrine disruptor may—
							(A)submit, on its
				own, data in response to an order for such testing; and
							(B)form (on a
				voluntary basis) a consortium in order to satisfy the requirements of one or
				more orders for such testing.
							(2)Reliance on
				consortium submissionsEach member of a consortium described in
				paragraph (1)(B) shall have full rights to rely on all submissions of the
				consortium to satisfy the requirements of any order for testing, but continues
				to be individually subject to such requirements.
						(3)Sharing of
				costs
							(A)In
				generalEach member of a consortium described in paragraph (1)(B)
				shall share the applicable costs according to appropriate arrangements
				established by the consortium members.
							(B)Binding
				offerWhenever, to satisfy
				the requirements of one or more orders for testing, any person offers to form
				or join a consortium described in paragraph (1)(B), or offers compensation to a
				person that has already submitted data to the Administrator satisfying an order
				for testing, such offer shall constitute a binding offer to share an
				appropriate portion of the applicable costs.
							(C)Applicable
				costsIn this subsection, the term applicable costs
				includes the costs—
								(i)incurred to
				generate and report information to comply with an order for testing; or
								(ii)associated with
				the organization and administration of the consortium.
								(4)Dispute
				Resolution
							(A)In
				generalIn the event of any dispute about an appropriate share or
				a fair method of determining an appropriate share of applicable costs of the
				testing requirements in a test order, any person involved in the dispute may
				initiate binding arbitration proceedings by requesting the Federal Mediation
				and Conciliation Service to appoint an arbitrator from the roster of
				arbitrators maintained by such Service or a hearing with a regional office of
				the American Arbitration Association. A copy of the request shall be sent to
				each person from whom the requesting party seeks compensation or who seeks
				compensation from that party.
							(B)No review of
				findings and determinationThe findings and determination of the
				arbitrator in a dispute initiated pursuant to subparagraph (A) shall be final
				and conclusive, and no official or court of the United States shall have power
				or jurisdiction to review any such findings and determination, except in the
				case of fraud, misrepresentation, or other misconduct by one of the parties to
				the arbitration or by the arbitrator.
							(C)Payment of fee
				and expensesThe parties to arbitration initiated pursuant to
				subparagraph (A) shall share equally in the payment of the fee and expenses of
				the arbitrator.
							(5)EnforcementIf
				the Administrator determines that any person seeking to comply with an order
				for testing by relying on a submission made by a consortium or an original data
				submitter has failed to make an offer in accordance with paragraph (3)(B), to
				participate in an arbitration proceeding under paragraph (4), or to comply with
				the terms of an agreement or arbitration decision concerning sharing of
				applicable costs under paragraph (3), that person is deemed to have failed to
				comply with an order under subparagraph (A) of section 408(p)(5) of the Federal
				Food, Drug, and Cosmetic Act for purposes of subparagraphs (B) and (C) of such
				section.
						(l)DefinitionsIn
				this section:
						(1)The term
				endocrine disruptor means an exogenous agent or mixture of agents
				that interferes or alters the synthesis, secretion, transport, metabolism,
				binding action, or elimination of hormones that are present in the body and are
				responsible for homeostasis, growth, neurological signaling, reproduction and
				developmental process, or any other effect that the Administrator has
				designated as an endocrine effect pursuant to section 408(p)(1)
				of the Federal Food, Drug, and Cosmetic Act.
						(2)The term
				testing means the testing of a substance pursuant to the screening
				program under section 408(p) of the Federal Food, Drug, and Cosmetic Act,
				including a test of a substance that is intended to identify substances that
				have the potential to interact with the endocrine system or that is intended to
				determine the endocrine-related effects caused by such substance and obtain
				information about effects at various doses.
						(m)Authorization of
				appropriationsTo carry out
				this section, there is authorized to be appropriated $5,000,000 for each of
				fiscal years 2011 through
				2015.
					.
		
